UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2463



ARTHUR T. DAVIDSON, M.D., Esq.,

                                              Plaintiff - Appellant,

          versus


MARVIN RUNYON, Postmaster       General;   UNITED
STATES POSTAL SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-216-3-MU)


Submitted:   January 30, 1998               Decided:   March 17, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur T. Davidson, Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Defendants in his employment discrimination action. We

have reviewed the record and the district court's opinions and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Davidson v. Runyon, No. CA-97-216-3-MU (W.D.N.C.
Sept. 30, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2